              1   RAMIN R. YOUNESSI, CA State Bar No. 175020
                  ryounessi@younessilaw.com
              2   SAMUEL GESHGIAN, CA State Bar No. 300470
                  sgeshgian@younessilaw.com
              3   EDUARDO BALDERAS, CA State Bar No. 322589
                  ebalderas@younessilaw.com
              4   BRYCE BOMMER, CA State Bar No. 313846
                  bbommer@younessilaw.com
              5   LAW OFFICES OF RAMIN R. YOUNESSI
                  A Professional Law Corporation
              6   3435 Wilshire Boulevard, Suite 2200
                  Los Angeles, CA 90010
              7   Telephone: (213) 480-6200
                  Facsimile: (213) 480-6201
              8
                  Attorneys for Plaintiff
              9   DANIEL SYDNOR
             10   HARDY RAY MURPHY, CA Bar No. 187149
                  hardy.murphy@ogletree.com
             11   MINH P. NGO, CA Bar No. 302230
                  minh.ngo@ogletree.com
             12   OGLETREE, DEAKINS, NASH,
                  SMOAK & STEWART, P.C.
             13   400 South Hope Street, Suite 1200
                  Los Angeles, CA 90071
             14   Telephone: 213-239-9800
                  Facsimile: 213-239-9045
             15
                  Attorneys for Defendant
             16   HONEYWELL INTERNATIONAL, INC.
             17                         UNITED STATES DISTRICT COURT
             18                       CENTRAL DISTRICT OF CALIFORNIA
             19   DANIEL SYDNOR, an individual,               Case No. 2:20-cv-08144 JWH (RAOx)
             20                Plaintiff,                     STIPULATED PROTECTIVE
                                                              ORDER1
             21
                        v.
                                                              Complaint Filed: July 31, 2020
             22                                               Trial Date:       January 31, 2022
                HONEYWELL INTERNATIONAL                       District Judge: Hon. John W.
             23 INC., a Delaware corporation;                                   Holcomb
                HONEYWELL AEROSPACE, a                                          Courtroom 2,
             24 business entity of unknown form; and                            Riverside
                DOES 1 through 20, inclusive,                 Magistrate Judge: Hon. Rozella A. Oliver
             25                                                                 Courtroom 590,
                               Defendants.                                      Roybal
             26

             27
                  1
             28    This Stipulated Protective Order is substantially based on the model protective
                  order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
Stipulated                                                              Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                              STIPULATED PROTECTIVE ORDER
              1   1.    A. PURPOSES AND LIMITATIONS
              2         Discovery in this action is likely to involve production of confidential,
              3   proprietary or private information for which special protection from public
              4   disclosure and from use for any purpose other than prosecuting this litigation may be
              5   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
              6   enter the following Stipulated Protective Order. The parties acknowledge that this
              7   Order does not confer blanket protections on all disclosures or responses to
              8   discovery and that the protection it affords from public disclosure and use extends
              9   only to the limited information or items that are entitled to confidential treatment
             10   under the applicable legal principles.
             11         B. GOOD CAUSE STATEMENT
             12         This action is likely to involve personal and sensitive medical information,
             13   confidential commercial, business, financial, and/or proprietary information for
             14   which special protection from public disclosure and from use for any purpose other
             15   than prosecution of this action is warranted. Such confidential and proprietary
             16   materials and information consist of, among other things, raw data and test materials
             17   relating to the mental examination of the plaintiff, confidential business or financial
             18   information, information otherwise generally unavailable to the public, or which may
             19   be privileged or otherwise protected from disclosure under state or federal statutes,
             20   court rules, case decisions, or common law. Accordingly, to expedite the flow of
             21   information, to facilitate the prompt resolution of disputes over confidentiality of
             22   discovery materials, to adequately protect information the parties are entitled to keep
             23   confidential, to ensure that the parties are permitted reasonable necessary uses of
             24   such material in preparation for and in the conduct of trial, to address their handling
             25   at the end of the litigation, and serve the ends of justice, a protective order for such
             26   information is justified in this matter. It is the intent of the parties that information
             27   will not be designated as confidential for tactical reasons and that nothing be so
             28   designated without a good faith belief that it has been maintained in a confidential,

Stipulated                                                    1            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                 STIPULATED PROTECTIVE ORDER
              1   non-public manner, and there is good cause why it should not be part of the public
              2   record of this case.
              3         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
              4         The parties further acknowledge, as set forth in Section 12.3, below, that this
              5   Stipulated Protective Order does not entitle them to file confidential information
              6   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and
              7   the standards that will be applied when a party seeks permission from the court to
              8   file material under seal.
              9         There is a strong presumption that the public has a right of access to judicial
             10   proceedings and records in civil cases. In connection with non-dispositive motions,
             11   good cause must be shown to support a filing under seal. See Kamakana v. City and
             12   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
             13   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
             14   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
             15   good cause showing), and a specific showing of good cause or compelling reasons
             16   with proper evidentiary support and legal justification, must be made with respect to
             17   Protected Material that a party seeks to file under seal. The parties’ mere designation
             18   of Disclosure or Discovery Material as HIGHLY CONFIDENTIAL or
             19   CONFIDENTIAL does not—without the submission of competent evidence by
             20   declaration, establishing that the material sought to be filed under seal qualifies as
             21   confidential, privileged, or otherwise protectable—constitute good cause.
             22         Further, if a party requests sealing related to a dispositive motion or trial, then
             23   compelling reasons, not only good cause, for the sealing must be shown, and the
             24   relief sought shall be narrowly tailored to serve the specific interest to be protected.
             25   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
             26   each item or type of information, document, or thing sought to be filed or introduced
             27   under seal in connection with a dispositive motion or trial, the party seeking
             28   protection must articulate compelling reasons, supported by specific facts and legal

Stipulated                                                   2            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1   justification, for the requested sealing order. Again, competent evidence supporting
              2   the application to file documents under seal must be provided by declaration.
              3          Any document that is not confidential, privileged, or otherwise protectable in
              4   its entirety will not be filed under seal if the confidential portions can be redacted. If
              5   documents can be redacted, then a redacted version for public viewing, omitting only
              6   the confidential, privileged, or otherwise protectable portions of the document shall
              7   be filed. Any application that seeks to file documents under seal in their entirety
              8   should include an explanation of why redaction is not feasible.
              9   2.     DEFINITIONS
             10          2.1    Action: this case entitled Daniel Sydnor v. Honeywell International,
             11   Inc., et al., Case No. 2:20-cv-08144 JWH (RAOx), currently pending in the Central
             12   District of California.
             13          2.2    Challenging Party: a Party or Non-Party that challenges the designation
             14   of information or items under this Order.
             15          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
             16   how it is generated, stored or maintained) or tangible things that qualify for
             17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
             18   Good Cause Statement.
             19          2.4    “HIGHLY CONFIDENTIAL” Information or Items: information
             20   (regardless of how it is generated, stored or maintained) or tangible things that
             21   qualify for protection under Federal Rule of Civil Procedure 26(c) and as specified
             22   above in the Good Cause Statement that the Designating Party believes in good faith
             23   that disclosure would create a substantial risk of serious and/or substantial harm
             24   including misuse or misrepresentation of the data or the test, or other injury that
             25   cannot be avoided by less restrictive means.
             26          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
             27   their support staff).
             28

Stipulated                                                   3            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1         2.6    Designating Party: a Party or Non-Party that designates information or
              2   items that it produces in disclosures or in responses to discovery as
              3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”.
              4         2.7    Disclosure or Discovery Material: all items or information, regardless
              5   of the medium or manner in which it is generated, stored, or maintained (including,
              6   among other things, testimony, transcripts, and tangible things) that are produced or
              7   generated in disclosures or responses to discovery in this matter.
              8         2.8    Expert: a person with specialized knowledge or experience in a matter
              9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
             10   an expert witness or as a consultant in this Action.
             11         2.9    House Counsel: attorneys who are employees of a party to this Action.
             12   House Counsel does not include Outside Counsel of Record or any other outside
             13   counsel.
             14         2.10 Non-Party: any natural person, partnership, corporation, association or
             15   other legal entity not named as a Party to this action.
             16         2.11 Outside Counsel of Record: attorneys who are not employees of a party
             17   to this Action but are retained to represent or advise a party to this Action and have
             18   appeared in this Action on behalf of that party or are affiliated with a law firm that
             19   has appeared on behalf of that party, and includes support staff.
             20         2.12 Party: any party to this Action, including all of its officers, directors,
             21   employees, consultants, retained experts, and Outside Counsel of Record (and their
             22   support staffs).
             23         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
             24   Discovery Material in this Action.
             25         2.14 Professional Vendors: persons or entities that provide litigation support
             26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
             27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
             28   and their employees and subcontractors.

Stipulated                                                   4            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1          2.15 Protected Material: any Disclosure or Discovery Material that is
              2   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
              3          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
              4   from a Producing Party.
              5   3.     SCOPE
              6          The protections conferred by this Stipulation and Order cover not only
              7   Protected Material (as defined above), but also (1) any information copied or
              8   extracted from Protected Material; (2) all copies, excerpts, summaries, or
              9   compilations of Protected Material; and (3) any testimony, conversations, or
             10   presentations by Parties or their Counsel that might reveal Protected Material.
             11          Any use of Protected Material at trial shall be governed by the orders of the
             12   trial judge. This Order does not govern the use of Protected Material at trial.
             13   4.     DURATION
             14          The confidentiality obligations imposed by this Order shall remain in effect
             15   even after final disposition of this Action until a Designating Party agrees otherwise
             16   in writing or a court order otherwise directs. Final disposition shall be deemed to be
             17   the later of (1) dismissal of all claims and defenses in this Action, with or without
             18   prejudice; and (2) final judgment herein after the completion and exhaustion of all
             19   appeals, re-hearings, remands, trials, or reviews of this Action, including the time
             20   limits for filing any motions or applications for extension of time pursuant to
             21   applicable law.
             22          To the extent permitted by law, the Court shall retain jurisdiction to enforce,
             23   modify, or reconsider this Stipulation and Protective Order, even after the final
             24   disposition of this Action.
             25          The Parties shall meet and confer regarding the procedures for use of
             26 Confidential Materials at trial and shall move the Court for entry of an appropriate

             27 order.

             28

Stipulated                                                   5            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1   5.    DESIGNATING PROTECTED MATERIAL
              2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
              3   Each Party or Non-Party that designates information or items for protection under
              4   this Order must take care to limit any such designation to specific material that
              5   qualifies under the appropriate standards. The Designating Party must designate for
              6   protection only those parts of material, documents, items or oral or written
              7   communications that qualify so that other portions of the material, documents, items
              8   or communications for which protection is not warranted are not swept unjustifiably
              9   within the ambit of this Order.
             10         Mass, indiscriminate or routinized designations are prohibited. Designations
             11   that are shown to be clearly unjustified or that have been made for an improper
             12   purpose (e.g., to unnecessarily encumber the case development process or to impose
             13   unnecessary expenses and burdens on other parties) may expose the Designating
             14   Party to sanctions.
             15         If it comes to a Designating Party’s attention that information or items that it
             16   designated for protection do not qualify for protection, that Designating Party must
             17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
             18         5.2    Manner and Timing of Designations. Except as otherwise provided in
             19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
             20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
             21   under this Order must be clearly so designated before the material is disclosed or
             22   produced.
             23         Designation in conformity with this Order requires:
             24         (a) for information in documentary form (e.g., paper or electronic documents,
             25   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
             26   Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
             27   CONFIDENTIAL” (hereinafter, collectively “CONFIDENTIAL legend”), to each
             28   page that contains protected material. If only a portion of the material on a page

Stipulated                                                   6            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1   qualifies for protection, the Producing Party also must clearly identify the protected
              2   portion(s) (e.g., by making appropriate markings in the margins).
              3         A Party or Non-Party that makes original documents available for inspection
              4   need not designate them for protection until after the inspecting Party has indicated
              5   which documents it would like copied and produced. During the inspection and
              6   before the designation, all of the material made available for inspection shall be
              7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
              8   documents it wants copied and produced, the Producing Party must determine which
              9   documents, or portions thereof, qualify for protection under this Order. Then, before
             10   producing the specified documents, the Producing Party must affix the
             11   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
             12   portion of the material on a page qualifies for protection, the Producing Party also
             13   must clearly identify the protected portion(s) (e.g., by making appropriate markings
             14   in the margins).
             15         (b) for testimony given in depositions that the Designating Party identifies the
             16   Disclosure or Discovery Material on the record, before the close of the deposition all
             17   protected testimony.
             18         (c) for information produced in some form other than documentary and for
             19   any other tangible items, that the Producing Party affix in a prominent place on the
             20   exterior of the container or containers in which the information is stored the legend
             21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions
             22   of the information warrants protection, the Producing Party, to the extent practicable,
             23   shall identify the protected portion(s).
             24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
             25   failure to designate qualified information or items does not, standing alone, waive
             26   the Designating Party’s right to secure protection under this Order for such material.
             27   Upon timely correction of a designation, the Receiving Party must make reasonable
             28

Stipulated                                                   7            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1   efforts to assure that the material is treated in accordance with the provisions of this
              2   Order.
              3   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
              4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
              5   designation of confidentiality at any time that is consistent with the Court’s
              6   Scheduling Order.
              7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
              8   resolution process under Local Rule 37.1 et seq.
              9         6.3    The burden of persuasion in any such challenge proceeding shall be on
             10   the Designating Party. Frivolous challenges, and those made for an improper
             11   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
             12   parties) may expose the Challenging Party to sanctions. Unless the Designating
             13   Party has waived or withdrawn the confidentiality designation, all parties shall
             14   continue to afford the material in question the level of protection to which it is
             15   entitled under the Producing Party’s designation until the Court rules on the
             16   challenge.
             17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
             18         7.1    Basic Principles. A Receiving Party may use Protected Material that is
             19   disclosed or produced by another Party or by a Non-Party in connection with this
             20   Action only for prosecuting, defending or attempting to settle this Action. Such
             21   Protected Material may be disclosed only to the categories of persons and under the
             22   conditions described in this Order. When the Action has been terminated, a
             23   Receiving Party must comply with the provisions of section 13 below (FINAL
             24   DISPOSITION).
             25         Protected Material must be stored and maintained by a Receiving Party at a
             26   location and in a secure manner that ensures that access is limited to the persons
             27   authorized under this Order.
             28

Stipulated                                                    8            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                 STIPULATED PROTECTIVE ORDER
              1         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
              2   otherwise ordered by the court or permitted in writing by the Designating Party, a
              3   Receiving Party may disclose any information or item designated
              4   “CONFIDENTIAL” only to:
              5         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
              6   employees of said Outside Counsel of Record to whom it is reasonably necessary to
              7   disclose the information for this Action;
              8         (b) the officers, directors, and employees (including House Counsel) of the
              9   Receiving Party to whom disclosure is reasonably necessary for this Action;
             10         (c) Experts (as defined in this Order) of the Receiving Party to whom
             11   disclosure is reasonably necessary for this Action and who have signed the
             12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             13         (d) the court and its personnel;
             14         (e) court reporters and their staff;
             15         (f) professional jury or trial consultants and Professional Vendors to whom
             16   disclosure is reasonably necessary for this Action and who have signed the
             17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             18         (g) the author or recipient of a document containing the information or a
             19   custodian or other person who otherwise possessed or knew the information;
             20         (h) during their depositions, witnesses, and attorneys for witnesses, in the
             21   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
             22   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
             23   not be permitted to keep any confidential information unless they sign the
             24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and it is agreed by the
             25   Designating Party or ordered by the court. Pages of transcribed deposition testimony
             26   or exhibits to depositions that reveal Protected Material may be separately bound by
             27   the court reporter and may not be disclosed to anyone except as permitted under this
             28   Stipulated Protective Order; and

Stipulated                                                  9            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                               STIPULATED PROTECTIVE ORDER
              1         (i) any mediator or settlement officer, and their supporting personnel,
              2   mutually agreed upon by any of the parties engaged in settlement discussions.
              3         7.3    Access to and/or disclosure of “Highly Confidential” Information or
              4   Items shall be permitted only to the following persons or entities:
              5         (a) Outside Counsel of Record in this Action, as well as employees of said
              6   Outside Counsel of Record to whom it is reasonably necessary to disclose the
              7   information for this Action. Such employees whom such access is permitted and/or
              8   disclosure is made shall, prior to such access or disclosure, shall be advised of, and
              9   become subject to, the provisions of this Order;
             10         (b) Experts (as defined in this Order), professional jury or trial consultants,
             11   and Professional Vendors to whom disclosure is reasonably necessary for this Action
             12   and who have signed the “Acknowledgment and Agreement to Be Bound”
             13   (Exhibit A). Outside Counsel of Record for the Party making the disclosure shall
             14   deliver a copy of this Order to such person, shall explain its terms to such person,
             15   and shall secure the signature of such person the “Acknowledgment and Agreement
             16   to Be Bound” (Exhibit A) prior to the disclosure of Highly Confidential Materials. It
             17   shall be the obligation of Outside Counsel of Record, upon learning of any breach or
             18   threatened breach of this Order, to promptly notify Outside Counsel for the
             19   Designating Party of such breach or threatened breach.
             20         (c) the court and its personnel;
             21         (d) court reporters and their staff;
             22         (e) the author or recipient of a document containing the Highly Confidential
             23   Information or Item or a custodian or other person who otherwise possessed or knew
             24   the Highly Confidential Information or Item, but only to the extent of that person’s
             25   prior familiarity with the Highly Confidential Information or Item.
             26

             27

             28

Stipulated                                                 10            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                               STIPULATED PROTECTIVE ORDER
              1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              2   OTHER LITIGATION
              3         If a Party is served with a subpoena or a court order issued in other litigation
              4   that compels disclosure of any information or items designated in this Action as
              5   “CONFIDENTIAL,” that Party must:
              6         (a) promptly notify in writing the Designating Party. Such notification shall
              7   include a copy of the subpoena or court order;
              8         (b) promptly notify in writing the party who caused the subpoena or order to
              9   issue in the other litigation that some or all of the material covered by the subpoena
             10   or order is subject to this Protective Order. Such notification shall include a copy of
             11   this Stipulated Protective Order; and
             12         (c) cooperate with respect to all reasonable procedures sought to be pursued
             13   by the Designating Party whose Protected Material may be affected.
             14         If the Designating Party timely seeks a protective order, the Party served with
             15   the subpoena or court order shall not produce any information designated in this
             16   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
             17   determination by the court from which the subpoena or order issued, unless the Party
             18   has obtained the Designating Party’s permission. The Designating Party shall bear
             19   the burden and expense of seeking protection in that court of its confidential material
             20   and nothing in these provisions should be construed as authorizing or encouraging a
             21   Receiving Party in this Action to disobey a lawful directive from another court.
             22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
             23   PRODUCED IN THIS LITIGATION
             24         (a) The terms of this Order are applicable to information produced by a Non-
             25   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
             26   CONFIDENTIAL.” Such information produced by Non-Parties in connection with
             27   this litigation is protected by the remedies and relief provided by this Order. Nothing
             28

Stipulated                                                 11            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                               STIPULATED PROTECTIVE ORDER
              1   in these provisions should be construed as prohibiting a Non-Party from seeking
              2   additional protections.
              3         (b) In the event that a Party is required, by a valid discovery request, to
              4   produce a Non-Party’s confidential information in its possession, and the Party is
              5   subject to an agreement with the Non-Party not to produce the Non-Party’s
              6   confidential information, then the Party shall:
              7                (1) promptly notify in writing the Requesting Party and the Non-Party
              8         that some or all of the information requested is subject to a confidentiality
              9         agreement with a Non-Party;
             10                (2) promptly provide the Non-Party with a copy of the Stipulated
             11         Protective Order in this Action, the relevant discovery request(s), and a
             12         reasonably specific description of the information requested; and
             13                (3) make the information requested available for inspection by the Non-
             14         Party, if requested.
             15         (c) If the Non-Party fails to seek a protective order from this court within 14
             16   days of receiving the notice and accompanying information, the Receiving Party may
             17   produce the Non-Party’s confidential information responsive to the discovery
             18   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
             19   not produce any information in its possession or control that is subject to the
             20   confidentiality agreement with the Non-Party before a determination by the court.
             21   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
             22   of seeking protection in this court of its Protected Material.
             23   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
             24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
             25   Protected Material to any person or in any circumstance not authorized under this
             26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
             27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
             28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

Stipulated                                                  12            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1   persons to whom unauthorized disclosures were made of all the terms of this Order,
              2   and (d) request such person or persons to execute the “Acknowledgment and
              3   Agreement to Be Bound” that is attached hereto as Exhibit A.
              4   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
              5   PROTECTED MATERIAL
              6         When a Producing Party gives notice to Receiving Parties that certain
              7   inadvertently produced material is subject to a claim of privilege or other protection,
              8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
              9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
             10 may be established in an e-discovery order that provides for production without prior

             11 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

             12 parties reach an agreement on the effect of disclosure of a communication or

             13 information covered by the attorney-client privilege or work product protection, the

             14 parties may incorporate their agreement in the stipulated protective order submitted

             15 to the court.

             16 12.     MISCELLANEOUS
             17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
             18   person to seek its modification by the Court in the future.
             19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
             20   Protective Order, no Party waives any right it otherwise would have to object to
             21   disclosing or producing any information or item on any ground not addressed in this
             22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
             23   ground to use in evidence of any of the material covered by this Protective Order.
             24         12.3 Filing Protected Material. A Party that seeks to file under seal any
             25   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
             26   only be filed under seal pursuant to a court order authorizing the sealing of the
             27   specific Protected Material at issue. If a Party’s request to file Protected Material
             28

Stipulated                                                  13            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1   under seal is denied by the court, then the Receiving Party may file the information
              2   in the public record unless otherwise instructed by the court.
              3   13.   FINAL DISPOSITION
              4         After the final disposition of this Action, as defined in paragraph 4, within 60
              5   days of a written request by the Designating Party, each Receiving Party must return
              6   all Protected Material to the Producing Party or destroy such material. As used in
              7   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
              8   summaries, and any other format reproducing or capturing any of the Protected
              9   Material. Whether the Protected Material is returned or destroyed, the Receiving
             10   Party must submit a written certification to the Producing Party (and, if not the same
             11   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
             12   (by category, where appropriate) all the Protected Material that was returned or
             13   destroyed and (2) affirms that the Receiving Party has not retained any copies,
             14   abstracts, compilations, summaries or any other format reproducing or capturing any
             15   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
             16   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
             17   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
             18   reports, attorney work product, and consultant and expert work product, even if such
             19   materials contain Protected Material. Any such archival copies that contain or
             20   constitute Protected Material remain subject to this Protective Order as set forth in
             21   Section 4 (DURATION).
             22   //
             23   //
             24   //
             25   //
             26   //
             27   //
             28   //

Stipulated                                                  14            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
              1                    ATTESTATION REGARDING SIGNATURES
              2
                        I, Minh P. Ngo, attest, pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), that all
              3
                  other signatories listed, and on whose behalf the filing is submitted, concur in the
              4
                  filing’s content and have authorized the filing.
              5

              6
                  Dated: June 2, 2021                    /s/ Minh P. Ngo _______________________
              7                                                Minh P. Ngo
              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

Stipulated                                                 16            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                               STIPULATED PROTECTIVE ORDER
              1                                        EXHIBIT A
              2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3         I, _____________________________ [print or type full name], of
              4   _________________ [print or type full address], declare under penalty of perjury
              5   that I have read in its entirety and understand the Stipulated Protective Order that
              6   was issued by the United States District Court for the Central District of California
              7   on [date] in the case of Daniel Sydnor v. Honeywell International, Inc., et al., Case
              8   No. 2:20-cv-08144 JWH (RAOx). I agree to comply with and to be bound by all the
              9   terms of this Stipulated Protective Order and I understand and acknowledge that
             10   failure to so comply could expose me to sanctions and punishment in the nature of
             11   contempt. I solemnly promise that I will not disclose in any manner any information
             12   or item that is subject to this Stipulated Protective Order to any person or entity
             13   except in strict compliance with the provisions of this Order.
             14         I further agree to submit to the jurisdiction of the United States District Court
             15   for the Central District of California for enforcing the terms of this Stipulated
             16   Protective Order, even if such enforcement proceedings occur after termination of
             17   this action. I hereby appoint __________________________ [print or type full
             18   name] of _______________________________________ [print or type full address
             19   and telephone number] as my California agent for service of process in connection
             20   with this action or any proceedings related to enforcement of this Stipulated
             21   Protective Order.
             22

             23   Date: ______________________________________
             24   City and State where sworn and signed: _________________________________
             25   Printed name: _______________________________
             26   Signature: _________________________________
             27

             28
                                                                                                      47307966.1

Stipulated                                                  17            Case No. 2:20-cv-08144 JWH (RAOx)
Protective
                                                STIPULATED PROTECTIVE ORDER
